Order, Supreme Court, New York County (Stanley L. Sklar, J.), entered August 1, 2003, which granted defendants’ motions *239for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The affirmations of defendants’ experts established prima facie that defendant doctors examined plaintiffs infant decedent in accordance with prevailing standards of pediatric care. Plaintiff, in opposing summary judgment, did not meet his burden to respond to defendants’ showing with evidence raising a triable issue. The conclusory affirmation of plaintiffs expert did not address the specific assertions of defendants’ experts, particularly as they bore on the issues of malpractice and causation (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The document was otherwise flawed by its misstatements of the evidence and its unsupported assertions (see Diaz v New York Downtown Hosp., 99 NY2d 542, 544 [2002]; Romano v Stanley, 90 NY2d 444, 451-452 [1997]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Marlow, Williams, Gonzalez and Catterson, JJ.